DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
 
Status of Claims
The status of the claims is as follows:
Claims 1-25 are pending;
Claims 1, and 7 – 9 have been amended;
Claims 2 – 6, 10 – 22, and 24 – 25 remain withdrawn;
Claims 1, 7 – 9, and 23 are being examined.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Regarding Claim 9, the term “mechanism” as it relates to heat transfer conduction and convection is interpreted in view of Applicant’s disclosure and consistent with its accepted meaning, the accepted meaning being defined by Merriam Webster as “a doctrine that holds natural processes (as of life) to be mechanically determined and capable of complete explanation by the laws of physics and chemistry”. Stated differently, the phrase “conduction heat transfer mechanism and convection heat transfer mechanism” has not being interpreted under 35 U.S.C. 112(f) since the term “mechanism” does not refer to actual structure or a device but rather is drawn to the well-established laws of physics regarding different modes of heat transfer, namely conduction and convection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 7 – 9, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the heat exchanger" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The preamble recites, “a heat exchanger tube transition fitting” which includes the noun fitting (the positively recited structure) preceded by the attributive nouns heat exchanger tube transition acting as adjectives (and consequently do not positively recite structure). 
Claims 7 – 9 and 23 are rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 – 9, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norman (US 4,238,117).
Re: Claim 1, Norman discloses heat exchanger (being used in a heat exchanger is an intended use or an example of an application; the tube transition fitting disclosed by Norman can be used in the same way) tube transition fitting (fitting 24, figs. 2 – 7, col 2 lines 37 – 47), comprising:
a body (fitting 24) having a first end and a second end, the second end opposing the first end (see annotated fig. 5 below);
a head adjacent the first end (annotated fig. 5);
a weld area adjacent the head (tapered section 32, fig. 5), the weld area being configured such that the tube transition fitting may be welded (col 3 lines 42 – 46, tapered portion 32 is angled to facilitate welding) to a header (post member 14, fig. 2, col 2 lines 33 – 34) of the heat exchanger (being used in a heat exchanger is an intended use or an example of an application), the header having a header wall (col 2 line 28, post member 14 is hollow and thus has a wall);
a first wall thickness (annotated fig. 5); and
a second wall thickness (annotated fig. 5);

    PNG
    media_image1.png
    325
    586
    media_image1.png
    Greyscale
wherein the head is seated within the header wall after welding (head is configured to be welded to header, and once welded together they are a single body and thus the head is within the header), such that the head does not extend into the flow path of the header (figs. 2 – 7, fitting 24 is welded to the outside of the header such that elliptical surface 34 is mated to the outer surface of post member 14).
Annotated Newman Figure 5

Re: Claim 7, Norman discloses further comprising a neck (annotated fig. 5).
Re: Claim 8, Norman discloses further comprising a lip (annotated fig. 5).
Re: Claim 9, Norman discloses further comprising a heat transition zone (elliptical surface 34), the heat transition zone having a dimension (area of thermal interface between elliptical surface 34 and the header). 
The recitation of “the dimension being determined based on a desired transition from a conduction heat transfer mechanism to a convection heat transfer mechanism” does not require any specific value or range for the dimension and instead appears to be a statement of product by process limitation, i.e. a design process of determining the dimension. To that effect, MPEP 2113 clearly states that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes.” In this instance, the product disclosed by Norman includes the dimension of the heat transition zone, i.e. the dimension of elliptical surface 34. Therefore, since the claim does not require any specific value or range for the dimension, the product taught by Norman is the same as the product claimed, meeting the limitation of the claim.
Re: Claim 23, Norman discloses wherein a tube seat is formed on a surface connected to the body, the surface being adjacent a transition of the first wall thickness to the second wall thickness (annotated fig. 5 and fig. 2, tube 22 slides over the neck and contacts the head).

Response to Arguments
Applicant’s remarks, filed 6/30/2022, have been fully considered and are moot.
Regarding the prior art rejections, applicants arguments are moot as new grounds of rejection have been applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763                                                                                                                                                                                            
/TRAVIS RUBY/            Primary Examiner, Art Unit 3763